SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

786
KA 13-00073
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

KACIE MUNSON, DEFENDANT-APPELLANT.


ROBERT TUCKER, PALMYRA, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (John B. Nesbitt,
J.), rendered December 13, 2012. The judgment convicted defendant, upon
his plea of guilty, of assault in the first degree.

     It is hereby ORDERED that the judgment so appealed from is unanimously
affirmed.

     Memorandum: Defendant appeals from a judgment convicting him, upon
his plea of guilty, of assault in the first degree (Penal Law ' 120.10
[1]). Defendant failed to move to withdraw his plea or to vacate the
judgment of conviction and thus failed to preserve for our review his
contention that his plea was not knowing and voluntary (see People v Jones,
118 AD3d 1354, 1354). Defendant also failed to preserve for our review
his contention that County Court improperly delegated to the prosecutor
the authority to conduct a portion of the plea allocution (see People
v Swontek [appeal No. 1], 289 AD2d 989, 989). This case does not fall
within the narrow exception to the preservation rule (see People v Lopez,
71 NY2d 662, 666).

     Finally, the sentence is not unduly harsh or severe.




Entered:   August 8, 2014                          Frances E. Cafarell
                                                   Clerk of the Court